Exhibit 10.1

LOGO [g156831graphic_pg001tx.gif]

WINN-DIXIE STORES, INC. EXECUTIVE SEVERANCE PLAN

GENERAL RELEASE AND SEPARATION AGREEMENT

This General Release and Separation Agreement (“Agreement”) is made and entered
into between Daniel Portnoy (“Employee”) and Winn-Dixie Stores, Inc., its
officers, agents, employees, successors and assigns and any affiliated company,
parent, or subsidiary, and their past and present directors, officers,
employees, representatives, successors and assigns (“Winn-Dixie”) pursuant to
Winn-Dixie Stores, Inc.’s Executive Severance Plan, Plan Number 589, effective
January 31, 2008 (“Plan”), with reference to the following facts:

R E C I T A L S

WHEREAS Employee’s job as SVP, Chief Merchandising & Marketing Officer ceased
effective January 5, 2011. This date will be referenced herein as Employee’s
separation date and/or date of separation.

WHEREAS Employee acknowledges that in order to receive the consideration
outlined in the Plan, he/she must execute this Agreement and return it to
Winn-Dixie’s Legal Department, Attention: Timothy L. Williams.

WHEREAS Employee acknowledges that the benefits he/she has elected to receive by
executing and returning this Agreement are in excess of those he/she would have
received from Winn-Dixie if he/she had not elected to execute and return this
Agreement.

WHEREAS Employee acknowledges that the benefits he/she will receive as a result
of executing this Agreement are not something he/she would have been entitled
absent execution of this Agreement.

WHEREAS Employee acknowledges that the benefits he/she will receive as a result
of executing this Agreement will expire unless the Agreement is executed and
returned to Winn-Dixie within ninety (90) days of the Employee’s separation
date.

WHEREAS Employee and Winn-Dixie seek to protect Winn-Dixie against unfair
competition and its investment in its workforce.

WHEREAS Employee and Winn-Dixie, each desire to settle, fully and finally, all
claims, known or otherwise, that Employee could have asserted based on his/her
employment relationship and the separation thereof.

THEREFORE, in consideration of the mutual promises set forth in this Agreement,
Employee and Winn-Dixie agree as follows:

 

      Daniel Portnoy  

 

      Winn-Dixie Stores, Inc.  

 



--------------------------------------------------------------------------------

General Release and Separation Agreement

Winn-Dixie Stores, Inc./Daniel Portnoy

Page 2

 

 

 

 

  1. Winn-Dixie Agrees

In full consideration and as material inducement for Employee’s signing of this
Agreement, and agreeing to the releases and promises as provided for herein,
Winn-Dixie agrees, in accordance with the Plan:

 

  (a) to pay Employee a minimum of Two Hundred Eighty-One Thousand Eight Hundred
Seventy-Five Dollars and Ten Cents ($281,875.10) (the equivalent of twenty-six
(26) weeks of Week’s Gross Pay), less normal withholding tax and FICA
deductions, and up to a maximum of One Million One Hundred Twenty-Seven Thousand
Five Hundred Dollars and No Cents ($1,127,500.00) (the equivalent of one hundred
four (104) weeks of Week’s Gross Pay), less normal withholding tax and FICA
deductions, as outlined in the Plan.

 

  (b) to pay Employee’s monthly COBRA premiums for the cost of continuing the
health and dental benefits he/she was enrolled in on Employee’s separation date
or as subsequently modified under the health and dental plan change in election
rules (including any coverage for spouse and dependents) for up to twenty-four
(24) months or through the date on which Participant accepts other employment or
otherwise becomes ineligible to receive COBRA coverage, whichever occurs first,
as outlined in the Plan.

 

  (c) if contacted by an employer or prospective employer of Employee, at the
direction of Employee, to have its current Senior Vice President, Operations,
Larry Appel, discuss Employee’s employment with Winn-Dixie.

 

  (d) Winn-Dixie shall indemnify Employee as provided in its by-laws in effect
during Employee’s employment and provide Directors & Officers liability
insurance under which Employee shall be deemed an insured for purposes of
coverage for the period of Employee’s employment with Winn-Dixie to the same
extent as all other Directors and Officers employed with Winn-Dixie as of
Employee’s separation date. Winn-Dixie and Employee each agree to notify the
other of any lawsuit or action filed against the other of which either becomes
aware, or any lawsuit or action in which Employee is or will be a witness
regarding any aspect of his employment with Winn-Dixie.

 

  (e) to not contest Employee’s entitlement to unemployment benefits, if any,
he/she may be entitled to under applicable laws.

 

      Daniel Portnoy  

 

      Winn-Dixie Stores, Inc.  

 



--------------------------------------------------------------------------------

General Release and Separation Agreement

Winn-Dixie Stores, Inc./Daniel Portnoy

Page 3

 

 

 

 

  2. Complete and Full General Release of All Claims

In consideration for the benefits set out more fully below, Employee, for
himself/herself, his/her heirs, successors and assigns, hereby, unconditionally
and forever releases and discharges Winn-Dixie and any affiliated company,
parent, or subsidiary, and their past and present directors, officers,
employees, representatives, successors and assigns from any and all claims,
whether known or not, including but not limited to, claims, rights, or amounts
for attorneys’ fees, wages, debts or damages of any kind arising out of, but not
limited to, his/her hiring, employment, treatment by or separation from
employment with Winn-Dixie. This Agreement applies to all claims and causes of
action including, but not limited to, claims, arising under any civil rights
statutes, including but not limited to the Civil Rights Act of 1964, the Civil
Rights Act of 1866, the Civil Rights Act of 1871, the Employee Retirement Income
Security Act, the Americans With Disabilities Act, the Age Discrimination in
Employment Act of 1967, the Family Medical Leave Act, the Fair Labor Standards
Act of 1938, the Rehabilitation Act of 1973, the National Labor Relations Act,
the Florida Civil Rights Act of 1992, or any other local, state or federal law
or regulation of whatever kind, or any theory of contract or tort based on
events occurring prior to the execution of this Agreement. Furthermore, this
Agreement applies to all claims and causes of action including, but not limited
to, claims related to any other entitlement to severance from Winn-Dixie under
any other plan or agreement. This Agreement, however, will not apply to claims
for benefits to which the Employee is eligible under Winn-Dixie-sponsored
pension, retirement or health insurance plans.

 

  3. No Other Filings

Employee represents that he/she has not filed any charges, complaints or other
accusatory pleadings against Winn-Dixie or any of its officers, directors,
employees or representatives based upon or arising out of any aspect of his/her
employment relationship with Winn-Dixie or separation therefrom which may have
accrued as of the date of the execution of this Agreement. Employee agrees that
if at any time after the execution of this Agreement it is established that
he/she violated the terms of this provision, Winn-Dixie shall have the right to
seek appropriate relief, including, but not limited to, a permanent injunction
restraining Employee from further violations. Employee further agrees that
damages for any breach of this provision will be difficult to calculate and that
should Employee breach this provision, Winn-Dixie shall be entitled to both stop
payment of any funds owed under this Agreement and the Plan and bring legal
action against Employee in a court of competent jurisdiction for each such
breach. Upon the entry of any judgment finding such a breach, Winn-Dixie shall
also be entitled to recover forty percent (40%) of all payments made to Employee
or on his/her behalf as outlined in the Plan as liquidated damages for each such
breach. Employee further agrees that with respect to the claims he/she is
waiving, he/she is waiving his/her right to recover money or other relief in any
action that might be brought on his/her behalf by any other person or entity
including, but not limited to, the United States Equal Employment Opportunity
Commission, the Department of Labor, or any other (U.S. or foreign) federal,
state or local governmental agency or department.

 

      Daniel Portnoy  

 

      Winn-Dixie Stores, Inc.  

 



--------------------------------------------------------------------------------

General Release and Separation Agreement

Winn-Dixie Stores, Inc./Daniel Portnoy

Page 4

 

 

 

 

  4. Non-Admission of Liability

It is understood and agreed that this Agreement has been reached purely on a
compromise basis and is not to be construed as an admission by either Employee
or Winn-Dixie of any violation of any federal, state or local law, ordinance, or
administrative regulation, or any action in contract or tort which either party
could have brought in a subsequent lawsuit.

 

  5. Return of Materials

Employee agrees to return all equipment owned by Winn-Dixie in his/her
possession, custody or control upon his/her Separation date. The term equipment
includes, but is not limited to laptops, wireless communication devices, credit
cards, access cards or any other equipment specifically assigned to Employee and
used for business purposes by Employee (“Equipment”) as SVP, Chief
Merchandising & Marketing Officer. The term equipment does not include business
cards, office supplies, pencils or any other item not specifically assigned to
Employee. Employee further agrees to return all materials, memorandum, notes,
records, lists, or any other documents or tangible medium containing proprietary
information pertaining to Winn-Dixie’s business or its customers (“Materials”)
upon his/her separation date.

Employee and Winn-Dixie further agree that damages for any breach of Employee’s
agreement to return materials will be difficult to calculate and that should
Employee breach this promise to return materials, Winn-Dixie shall be entitled
to both stop payment of any funds owed under this Agreement and bring legal
action against Employee in a court of competent jurisdiction for each such
breach. Upon the entry of any judgment finding such a breach, Winn-Dixie shall
also be entitled to recover forty percent (40%) of all payments made to Employee
or on his/her behalf as outlined in the Plan as liquidated damages for each such
breach. To the extent, Employee discovers that he/she has inadvertently or
mistakenly failed to return any of the aforementioned Equipment or Materials,
Employee agrees to immediately return the Equipment and/or Materials by way of
overnight delivery to Winn-Dixie’s General Counsel. So long as Employee has not
used said inadvertently or mistakenly withheld Equipment or Materials to violate
any other provision of this Agreement, any such discovery and return of said
inadvertently or mistakenly withheld Equipment or Materials shall not subject
Employee to liability under this provision.

 

  6. Non-Solicitation

For one hundred four (104) weeks after his/her separation date, Employee agrees
that he/she will not directly or indirectly, without the Winn-Dixie’s prior
written consent, solicit employees of Winn-Dixie who worked under Employee’s
supervision and with whom Employee had substantial business dealings for the
purpose of inducing them to leave their employment with the Company or its
affiliates.

 

      Daniel Portnoy  

 

      Winn-Dixie Stores, Inc.  

 



--------------------------------------------------------------------------------

General Release and Separation Agreement

Winn-Dixie Stores, Inc./Daniel Portnoy

Page 5

 

 

 

 

In the event of any breach by Employee of the above-referenced non-solicitation
clause, the resulting injuries to Winn-Dixie would be difficult or impossible to
estimate accurately, but it is certain that injury or damages will result to the
business of Winn-Dixie. Employee therefore agrees that, in the event of any such
breach, Winn-Dixie shall be entitled, in addition to any available legal or
equitable remedies for damages, to an injunction to restrain the violation or
anticipated violation of this clause. Winn-Dixie’s rights under this paragraph
shall be in addition to every other remedy (equitable, statutory, legal or
contractual) to which Winn-Dixie may be entitled.

 

  7. Non-Disparagement

For one hundred four (104) weeks after his/her separation date, Employee agrees
to refrain from publicly or privately either directing any disparaging or
defamatory remarks regarding Winn-Dixie or engaging in any form of disparaging
or defamatory conduct that disparages Winn-Dixie, portrays Winn-Dixie in a
negative light, or otherwise impairs the reputation, goodwill or commercial
interests of Winn-Dixie Company or its affiliates. Employee understands and
agrees that this restriction prohibits, among other things, the making of
disparaging or defamatory remarks regarding Winn-Dixie or engaging in any
disparaging or defamatory conduct that disparages, portrays in a negative light,
or otherwise impairs the reputation, goodwill or commercial interests of
Winn-Dixie to any (1) member of the general public; (2) either customers,
vendors or suppliers or potential customers, vendors or suppliers of Winn-Dixie;
(3) current, former or prospective employees of Winn-Dixie; or (4) member(s) of
the press or other media.

In the event of any breach by Employee of the above-referenced non-disparagement
clause, the resulting injuries to Winn-Dixie would be difficult or impossible to
estimate accurately, but it is certain that injury or damages will result to the
business of Winn-Dixie. Employee therefore agrees that, in the event of any such
breach, Winn-Dixie shall be entitled, in addition to any available legal or
equitable remedies for damages, to an injunction to restrain the violation or
anticipated violation of this clause. Winn-Dixie’s rights under this paragraph
shall be in addition to every other remedy (equitable, statutory, legal or
contractual) to which Winn-Dixie may be entitled.

 

  8. Non-Disclosure

Employee agrees that in his/her position as SVP, Chief Merchandising & Marketing
Officer he/she had access to and indeed did review proprietary and confidential
information that both was not available to the general public and Winn-Dixie
took reasonable steps to protect from being disseminated to the public. This
information included, but was not limited to customer, supplier and vendor
information; processes; know-how; trade secrets defined as information including
a formula, pattern, compilation, program, device, method, technique, or process
that derives independent economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use and is
the subject of efforts that are reasonable under the circumstances to maintain
its secrecy; other valuable confidential business information or professional
information that otherwise does not qualify

 

      Daniel Portnoy  

 

      Winn-Dixie Stores, Inc.  

 



--------------------------------------------------------------------------------

General Release and Separation Agreement

Winn-Dixie Stores, Inc./Daniel Portnoy

Page 6

 

 

 

 

as trade secrets; pricing; marketing strategies; and all other similar and
related information of Winn-Dixie. Employee further agrees that Winn-Dixie has a
legitimate business interest in protecting substantial relationships with
specific prospective or existing customers, vendors, or suppliers; customer or
vendor goodwill associated with its business; and extraordinary or specialized
training. In light of Employee’s access to this information, Employee
furthermore agrees that he/she will not at any time disclose any of Winn-Dixie’s
proprietary, secret or confidential information to any person or party, directly
or indirectly, for a period of at least five (5) years from the Employee’s
separation date

In the event of any breach by Employee of the above-referenced non-disclosure
clause, the resulting injuries to Winn-Dixie would be difficult or impossible to
estimate accurately, but it is certain that injury or damages will result to the
business of Winn-Dixie. Employee therefore agrees that, in the event of any such
breach, Winn-Dixie shall be entitled, in addition to any available legal or
equitable remedies for damages, to an injunction to restrain the violation or
anticipated violation of this clause. Winn-Dixie’s rights under this paragraph
shall be in addition to every other remedy (equitable, statutory, legal or
contractual) to which Winn-Dixie may be entitled.

 

  9. Complete Agreement

It is understood and agreed that this Agreement sets forth the entire agreement
between Employee and Winn-Dixie and supercedes any previous agreement between
Employee and Winn-Dixie.

 

  10. Choice of Law

This Agreement is to be construed according to the laws of the State of Florida.

 

  11. Severability

Should any provision of this Agreement be declared unlawful or invalid, all
other provisions shall remain in full force and effect.

 

      Daniel Portnoy  

 

      Winn-Dixie Stores, Inc.  

 



--------------------------------------------------------------------------------

General Release and Separation Agreement

Winn-Dixie Stores, Inc./Daniel Portnoy

Page 7

 

 

 

 

  12. Acknowledgment

EMPLOYEE REPRESENTS AND ACKNOWLEDGES THAT HE/SHE HAS BEEN ADVISED TO CONSULT
WITH AN ATTORNEY PRIOR TO ENTERING THIS AGREEMENT, AND THAT HE/SHE HAS BEEN
PROVIDED WITH A PERIOD OF AT LEAST FORTY-FIVE (45) DAYS WITHIN WHICH TO CONSIDER
THE AGREEMENT. EMPLOYEE FURTHER REPRESENTS AND ACKNOWLEDGES THAT HE/SHE HAS READ
THIS AGREEMENT IN ITS ENTIRETY, THAT THE AGREEMENT IS WRITTEN IN A MANNER
CALCULATED TO BE UNDERSTOOD BY HIM/HER, THAT HE/SHE FULLY UNDERSTANDS ITS
CONTENT AND EFFECT, AND, WITHOUT DURESS OR COERCION, KNOWINGLY AND VOLUNTARILY
AGREES TO ITS TERMS AND CONDITIONS. EMPLOYEE ALSO ACKNOWLEDGES AND REPRESENTS
THAT THE CONSIDERATION PROVIDED IN EXCHANGE FOR THIS AGREEMENT IS OF VALUE TO
HIM/HER AND IS NOT ANYTHING TO WHICH HE/SHE IS ALREADY ENTITLED.

EMPLOYEE FURTHER ACKNOWLEDGES THAT HE/SHE MAY REVOKE THIS AGREEMENT AT ANY TIME
WITHIN SEVEN (7) DAYS OF EXECUTING THE AGREEMENT. ANY REVOCATION, HOWEVER, MUST
BE IN WRITING AND DELIVERED TO WINN-DIXIE’S SENIOR VICE PRESIDENT OF HUMAN
RESOURCES. BOTH PARTIES ACKNOWLEDGE AND AGREE THAT THIS AGREEMENT SHALL NOT
BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE SEVEN (7) DAY REVOCATION PERIOD HAS
EXPIRED.

Dated this          day of                                          
               , 2011.

 

By:  

 

     By:  

 

      Daniel Portnoy            Timothy L. Williams              SVP, General
Counsel and              Corporate Secretary

Sworn to and subscribed before me

this          day of                                                          ,
2011.

 

 

     

 

         